DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 10-26 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Könsgen (DE 10 2017 200 711) in view of Hori (US 2017/0297430). All reference is to Könsgen unless indicated otherwise.

Regarding Claim 10 (New), Könsgen teaches a vehicle [fig. 1a @12], comprising:
a compartment [fig. 1b @16] configured to receive an object [fig. 1c @20];
an operating device including
a display with a user interface [construed as the touch panel associated with display 18, ¶0037, “In addition, when the mobile communication terminal 20 is coupled, the cover 18 serves as an operating element for the mobile communication terminal 20. For this purpose, the cover 18 is designed to be touch-sensitive, in particular it has a pane with a touch-sensitive film arranged behind it”], arranged in front of the compartment and covering the compartment [¶0032, “inside the receptacle 16 behind the cover 18, a vehicle-side holder 22 is provided, into which the mobile communication terminal 20 is inserted”], and
control circuitry [¶0043, “control system 10”] configured to display a image of the object [the display of the screen content 24’ of object 20 is construed as an image of object 20] on a part of the user interface [fig. 1e illustrates 24’ is displayed on part of 18],¶0010, “The cover can be designed in such a way that it completely or partially forms the screen content of the mobile communication terminal by means of projection, mirroring and/or lens effect or, respectively, a lens element”]; and 
a sensor [fig. 1b @22] configured to detect a presence [20 inserted into 22] of the object [fig. 1c @20] when at least a portion of the object is in the compartment [¶0014, “the receptacle can have a closing mechanism which automatically closes the cover after the mobile communication terminal has been inserted into the holder” and Original Claim 9: A receptacle according to any one of the preceding claims, characterized in that it comprises a closing mechanism which automatically closes the cover (18) after insertion of the mobile communication terminal (20) into the holder (22)”, the initiation of automatic functions is construed as resulting from a detection signal generated when 20 is inserted into 22]
Könsgen does not teach the image of the object is a digital image 
Hori teaches the image of the object [mobile terminal screen content] is a digital image [¶0025, “The DA apparatus 10 … displays on a display 26 of the DA apparatus 10 information which is output from the smartphone 100 (for example, a route guide screen, a route guide sound, a music sound, video)”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to display the screen content of a mobile terminal on a digital display, as taught by Hori, into the operating device taught by Könsgen, in order to allow the mobile terminal display data to be provided with a screen larger than the smartphone 100 and a speaker having a higher performance than that of the smartphone 100 so the user can more comfortably use various software (navigation software and player software) installed in the smartphone 100 (Hori: ¶0028).
   
Regarding Claim 11 (New), Könsgen in view of Hori teaches the vehicle according to Claim 10, wherein the vehicle further comprises:
a driver’s door [The Examiner takes Official notice that it is well known in the automotive art that a vehicle comprises a structure which permits a vehicle driver to access the interior of the vehicle and one of ordinary skill in the art would understand that the vehicle taught by Könsgen comprises a driver’s door], and
an electronic control unit [unlabeled part of fig. 1d @16] configured to send a unlock signal to the control circuitry to enable the object to be removed, when at least one of a stoppage of the vehicle [¶0017, “In one development, the receptacle has an unlocking button by means of which the cover can be opened for removal of the mobile communication terminal. This is preferably only possible when the engine is switched off after the drive has ended”] and an opening of the driver’s door of the vehicle is detected [alternate limitation is not addressed]
Könsgen in view of Hori does not teach the unlock signal is configured to trigger a pick-up message for the object in the compartment on the user interface
	Before the application was filed it was well known in the art that a mobile terminal is an important piece of personal property that is routinely maintained in a pocket or purse of the owner. When an individual’s mobile terminal is placed in a closed compartment for use during operation of a vehicle, the individual may forget that the mobile terminal is not in a pocket or purse causing the mobile terminal to remain in the vehicle when driving operations are complete and the individual exits the vehicle. 
	After exiting the vehicle without their mobile terminal, it may be difficult or impossible to return to the vehicle to retrieve the mobile terminal and the loss of personal communications and other information contained in the mobile terminal can severely degrade an individual’s productivity and physical safety. 
	Before the application was filed, there were a finite number of solutions available to reduce the probability that a personally owned mobile terminal, stored for use in a vehicle compartment, will not be retrieved when the mobile terminal owner exits the vehicle. 
One solution comprises visually prompting vehicle occupants to retrieve the mobile terminal after the vehicle unlocks the compartment containing the mobile terminal. 
One of ordinary skill in the art would understand that the unlock signal generated by Könsgen in view of Hori could be used to trigger display of a message prompting retrieval of the mobile terminal and understand how to implement the solution with a reasonable expectation of success. 

Regarding Claim 19 (New), Könsgen in view of Hori teaches the vehicle according to Claim 10, wherein 
the object [fig. 1d @20] has an object control unit [unlabeled portion of 20 that connect s touch screen to mobile device (¶0011)], and wherein 
the control circuitry is configured to receive, at the part [fig. 1e @right half of 18] of the user-interface [fig. 1e @18] displaying the digital image of the object [Hori: ¶0025, mobile terminal screen image], an object input signal [finger touch on icon displayed on touchscreen 18] and 
forward the object input signal to the object control unit of the object [¶0010, the cover can be designed in such a way that it completely or partially forms the screen content of the mobile communication terminal, ¶0011, “The cover preferably forms an operating element for the mobile communication terminal, as a result of which the operability for the driver can be optimized ergonomically”].

Regarding Claim 20 (New), Könsgen in view of Hori teaches the vehicle according to Claim 10, further comprising 
an output device [¶0021, “Preferably, at least one vehicle function which can be operated by the control system is assigned to a functional unit which is permanently installed in the motor vehicle”], and wherein 
the control circuitry is configured to receive an object output signal [construed as the signal output from the mobile terminal as a result of a touch on touchscreen 18] from the object [fig. 1d @20] and 
transmit the object output signal received from the object to at least one of the user-interface [alternate limitation not addressed] and the output device of the vehicle [¶0022, “In this case, the recording can be designed in such a way that a communication connection between the motor vehicle and the mobile communication terminal is established”].

Regarding Claim 21 (New), Könsgen in view of Hori teaches the vehicle according to Claim 10, wherein 
the compartment [fig. 1d @16] includes a charger [Hori: fig. 1 @23] configured to electrically charge the object in the compartment [¶0026, “the harness 24 also functions as an electric power supplying harness for the smartphone 100, and is also electrically connected to a charger 23”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a charger, as taught by Hori, into the vehicle taught by Könsgen, in order to enable long term continuous operation of the object while disposed in the compartment.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Könsgen in view of Hori and Sobel (US 2019/0155341). All reference is to Könsgen unless indicated otherwise.

Regarding Claim 12 (New) Könsgen in view of Hori teaches the vehicle according to Claim 11, wherein
 the object is a mobile computing device [fig. 1c @20]
 Könsgen in view of Hori does not teach the sensor detects the object by at least one of reading a radio-frequency identification code on the object and by a radio signal 
Sobel teaches a sensor detects the object by at least one of reading a radio-frequency identification code on the object [¶0007, “In some embodiments, the one or more sensors comprise one or more radio-frequency identification (RFID) sensors configured to identify a corresponding RFID tag attached to the mobile when the mobile is inside the internal cavity of the housing”] and by a radio signal [alternate limitation not addressed] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate an RFID sensor to detect an object, as taught by Sobel into the vehicle taught by Könsgen in view of Hori, in order to provide additional information about the detected object without increasing object power consumption.

Regarding Claim 13 (New), Könsgen in view of Hori and Sobel teaches a vehicle according to Claim 12, wherein 
the sensor [fig. 1d @22] is configured to send a connection signal to the control circuitry [Original Claim 9: A receptacle according to any one of the preceding claims, characterized in that it comprises a closing mechanism which automatically closes the cover (18) after insertion of the mobile communication terminal (20) into the holder (22)”, the initiation of the automatic action is construed as occurring after the connection signal is received], and wherein 
display content on the object [fig. 1d @24] is mapped onto the digital [Hori teaches digital display] image of the object [fig. 1e @24’] on the part of the user interface [fig. 1e @18 (touch sensor)] of the operating device [fig. 1e @10].

Regarding Claim 14 (New), Könsgen in view of Hori and Sobel teaches the vehicle according to Claim 13, wherein 
the object [fig. 1d @20] has an object control unit [unlabeled portion of 20 that connect s touch screen to mobile device (¶0011)], and wherein 
the control circuitry is configured to receive, at the part [fig. 1e @right half of 18] of the user-interface [fig. 1e @18] displaying the digital image of the object [Hori: ¶0025, mobile terminal screen image], an object input signal [finger touch on icon displayed on touchscreen 18] and 
forward the object input signal to the object control unit of the object [¶0010, the cover can be designed in such a way that it completely or partially forms the screen content of the mobile communication terminal, ¶0011, “The cover preferably forms an operating element for the mobile communication terminal, as a result of which the operability for the driver can be optimized ergonomically”].

Regarding Claim 15 (New) Könsgen in view of Hori and Sobel teaches the vehicle according to Claim 14, further comprising 
an output device [¶0021, “Preferably, at least one vehicle function which can be operated by the control system is assigned to a functional unit which is permanently installed in the motor vehicle”], and wherein the control circuitry is configured to
receive an object output signal [construed as the signal output from the mobile terminal as a result of a touch on touchscreen 18] from the object [fig. 1d @20] and 
transmit the object output signal received from the object to at least one of the user-interface [alternate limitation not addressed] and the output device of the vehicle [¶0022, “In this case, the recording can be designed in such a way that a communication connection between the motor vehicle and the mobile communication terminal is established”].

Regarding Claim 16 (New), Könsgen in view of Hori and Sobel teaches the vehicle according to Claim 15, wherein 
the compartment [fig. 1d @16] includes a charger [Hori: fig. 1 @23] configured to electrically charge the object in the compartment [¶0026, “the harness 24 also functions as an electric power supplying harness for the smartphone 100, and is also electrically connected to a charger 23”].

Regarding Claim 17 (New), Könsgen in view of Hori teaches the vehicle according to Claim 10, wherein the 
the object is a mobile computing device [fig. 1c @20]
 Könsgen in view of Hori does not teach the sensor detects the object by at least one of reading a radio-frequency identification code on the object and by a radio signal 
Sobel teaches a sensor detects the object by at least one of reading a radio-frequency identification code on the object [¶0007, “In some embodiments, the one or more sensors comprise one or more radio-frequency identification (RFID) sensors configured to identify a corresponding RFID tag attached to the mobile when the mobile is inside the internal cavity of the housing”] and by a radio signal [alternate limitation not addressed] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate an RFID sensor to detect an object, as taught by Sobel into the vehicle taught by Könsgen in view of Hori, in order to provide information about the detected object without increasing object power consumption.

Regarding Claim 18 (New), Könsgen in view of Hori and Sobel teaches the vehicle according to Claim 17, wherein 
the sensor [fig. 1d @22] is configured to send a connection signal to the control circuitry [Original Claim 9: A receptacle according to any one of the preceding claims, characterized in that it comprises a closing mechanism which automatically closes the cover (18) after insertion of the mobile communication terminal (20) into the holder (22)”, the initiation of the automatic action is construed as occurring after the connection signal is received], and wherein 
display content on the object [fig. 1d @24] is mapped onto the digital [Hori teaches digital display] image of the object [fig. 1e @24’] on the part of the user interface [fig. 1e @18 (touch sensor)] of the operating device [fig. 1e @10].

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Könsgen in view of Hori and Dorn (US 2007/0276515). All reference is to Könsgen unless otherwise indicated.

Regarding Claim 22 (New), Könsgen teaches an operating device for a vehicle having a compartment [fig. 1b @16] with a sensor [fig. 1b @22], comprising: 
a display [fig. 1d @18] with a user interface [¶0037], arranged to cover the compartment [¶0032, “inside the receptacle 16 behind the cover 18, a vehicle-side holder 22 is provided, into which the mobile communication terminal 20 is inserted”]; and control circuitry [¶0043], configured to
receive a detection signal from the sensor [fig. 1d @22] of the vehicle indicating a presence of an object [fig. 1d @20] in the compartment [¶0014, “the receptacle can have a closing mechanism which automatically closes the cover after the mobile communication terminal has been inserted into the holder” and Original Claim 9: A receptacle according to any one of the preceding claims, characterized in that it comprises a closing mechanism which automatically closes the cover (18) after insertion of the mobile communication terminal (20) into the holder (22)”, the initiation of automatic functions is construed as resulting from a detection signal generated when 20 is inserted into 22], and 
display an image [fig. 1e @24’] of the object [fig. 1d @ is construed as an image of fig. 2a @20] on a second part [fig. 1e @right half of 18] of the user interface [fig. 1e illustrates 24’ is displayed on right half of 18, ¶0010, “The cover can be designed in such a way that it completely or partially forms the screen content of the mobile communication terminal by means of projection, mirroring and/or lens effect or, respectively, a lens element”]
Könsgen does not teach the control circuitry is configured to output at least one output signal on a first part of the user interface; and display a digital image of the object 
Hori teaches display [¶0025, “The DA apparatus 10 … displays on a display 26 of the DA apparatus 10 information which is output from the smartphone 100 (for example, a route guide screen, a route guide sound, a music sound, video)”] a digital image of the object [mobile terminal screen content] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to display the screen content of a mobile terminal on a digital display, as taught by Hori, into the operating device taught by Könsgen, in order to allow the mobile terminal display data to be provided with a screen larger than the smartphone 100 and a speaker having a higher performance than that of the smartphone 100 so the user can more comfortably use various software (navigation software and player software) installed in the smartphone 100 (Hori: ¶0028)
Könsgen in view of Hori does not teach the control circuitry [fig. 1 @1] configured to output at least one output signal on a first part of the user interface; 
Dorn teaches control circuitry configured to output at least one output signal [construed as the video data displayed in area 210] on a first part [fig. 2 @210] of a user interface [fig. 2 @2, ¶0032, “As illustrated in FIG. 2, the screen display 2 comprises, in a first menu level, a graphic basic structure of five vertically arranged, horizontal display areas 210 to 250”,  ¶0020, “the selected and/or activated entry is displayed graphically in a different way than the other entries. As a result, the selected and/or activated entry may be displayed, for example, with a larger size and/or with a different color and/or with a higher intensity than the other entries”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of dividing a display screen into a plurality of areas each area displaying particular vehicle information, as taught by Dorn, into the operating device taught by Könsgen in view of Hori, in order to allocate specific vehicle system output and control information to a designated screen area thereby enabling users to anticipate the screen location where particular system information will be displayed.

Regarding Claim 23 (New), Könsgen in view of Hori and Dorn teaches the operating device according to Claim 22, wherein 
the vehicle has at least one of an output device [Dorn: fig. 1 @5, ¶0029, “plurality of vehicle systems such as a navigation system, a heating system and an air conditioning system, a cellular telephone, a video system, an audio system, etc., which are illustrated combined as one element 5”] and an electronic control unit [alternate limitation not addressed], and wherein the control circuitry is configured to
receive, from the user interface, an input signal [Dorn: construed as selecting a particular display area, ¶0029, “All the applications and/or functions and/or subfunctions and/or options and/or status displays in various menu levels of a menu structure are controlled by the manual actuating means 3”] on a third part [Dorn: fig. 2 @230] of the user interface [Dorn: fig. 2 @2] and 
forward the input signal [Dorn: fig. 1 @2 selected by 3 and transferred to 4 to control the vehicle function 5] to the at least one of the output device of the vehicle [Dorn: ¶0029, “The vehicle systems transmit signals to the evaluation and control unit 4 from which the control and evaluation unit 4 determines current system states. All the applications and/or functions and/or subfunctions and/or options and/or status displays in various menu levels of a menu structure are controlled by the manual actuating means 3”]. and the electronic control unit of the vehicle [alternate limitation not addressed].

Regarding Claim 24 (New), Könsgen in view of Hori and Dorn teaches the operating device according to Claim 23, wherein the vehicle has 
a driver’s door [The Examiner takes Official notice that it is well known in the automotive art that a vehicle comprises a structure which permits a vehicle driver to access the interior of the vehicle and one of ordinary skill in the art would understand that the vehicle taught by Könsgen comprises a driver’s door], and
an electronic control unit [unlabeled part in fig. 1d @16] configured to send a unlock signal to the control circuitry to enable the object to be removed, when at least one of a stoppage of the vehicle [¶0017, “In one development, the receptacle has an unlocking button by means of which the cover can be opened for removal of the mobile communication terminal. This is preferably only possible when the engine is switched off after the drive has ended”] and an opening of the driver’s door of the vehicle is detected [alternate limitation is not addressed]
Könsgen in view of Hori and Dorn does not teach the unlock signal is configured to trigger a pick-up message for the object in the compartment on the user interface
	Before the application was filed it was well known in the art that a mobile terminal is an important piece of personal property that is routinely maintained in a pocket or purse of the owner. When an individual’s mobile terminal is placed in a closed compartment for use during operation of a vehicle, the individual may forget that the mobile terminal is not in a pocket or purse causing the mobile terminal to remain in the vehicle when driving operations are complete and the individual exits the vehicle. 
	After exiting the vehicle without their mobile terminal, it may be difficult or impossible to return to the vehicle to retrieve the mobile terminal and the loss of personal communications and other information contained in the mobile terminal can severely degrade an individual’s productivity and physical safety. 
	Before the application was filed, there were a finite number of solutions available to reduce the probability that a personally owned mobile terminal, stored for use in a vehicle compartment, will not be retrieved when the mobile terminal owner exits the vehicle. 
One solution comprises visually prompting vehicle occupants to retrieve the mobile terminal after the vehicle unlocks the compartment containing the mobile terminal. 
One of ordinary skill in the art would understand that the unlock signal generated by Könsgen in view of Hori and Dorn could be used to trigger display of a message prompting retrieval of the mobile terminal and understand how to implement the solution with a reasonable expectation of success. 
 
Regarding Claim 25 (New), Könsgen in view of Hori and Dorn teaches the operating device according to Claim 22, wherein 
the object [fig. 1d @20] has an object control unit [unlabeled portion of 20 that connect s touch screen to mobile device (¶0011)], and wherein 
the control circuitry is configured to receive, at the second part [fig. 1e @right half of 18] of the user-interface [fig. 1e @18] displaying the digital image of the object [Hori: ¶0025, mobile terminal screen image], an object input signal [finger touch on icon displayed on touchscreen 18] and 
forward the object input signal to the object control unit of the object [¶0010, the cover can be designed in such a way that it completely or partially forms the screen content of the mobile communication terminal, ¶0011, “The cover preferably forms an operating element for the mobile communication terminal, as a result of which the operability for the driver can be optimized ergonomically”].

Regarding Claim 26 (New), Könsgen in view of Hori and Dorn teaches the operating device according to Claim 22, wherein 
the vehicle has an output device [¶0021, “Preferably, at least one vehicle function which can be operated by the control system is assigned to a functional unit which is permanently installed in the motor vehicle”], and wherein 
the control circuitry is configured to receive an object output signal [construed as the signal output from the mobile terminal as a result of a touch on touchscreen 18] from the object [fig. 1d @20] and 
transmit the object output signal received from the object to at least one of the user-interface [alternate limitation not addressed] and the output device of the vehicle [¶0022, “In this case, the recording can be designed in such a way that a communication connection between the motor vehicle and the mobile communication terminal is established”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Primary Examiner, Art Unit 2694